        Case 1:20-cv-01210-CCB Document 20 Filed 04/12/21 Page 1 of 17



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

NEXTHOME, INC.,                                 *

       Plaintiff,                               *

v.                                              *          Case No. 1:20-cv-01210-CCB

CRAIG JENKINS, et al                            *

       Defendants.                              *

                                                *

         *    *      *     *    *    *    *     *     *    *     *    *     *     *    *

                               REPORT & RECOMMENDATION

       This Report and Recommendation addresses Plaintiff NextHome, Inc.’s (“NextHome”)

Motion for Default Judgment as to Defendant Craig Jenkins and Defendant NXT Home LLC

(together, “Defendants”). (ECF No. 17). Defendants have not filed a response and the time to do

so has now passed. See Loc. R. 105.2.a (D. Md. 2018). On January 5, 2021, in accordance with

28 U.S.C. § 636 and Local Rules 301 and 302, Judge Blake referred this case to me for a report

and recommendation on Plaintiff’s Motion for Default Judgment. For the reasons more fully

explained below, I respectfully recommend that Plaintiff’s Motion for Default Judgment be

GRANTED.

I.     FACTUAL AND PROCEDURAL HISTORY

       NextHome commenced this action against Defendants on May 12, 2020, alleging

trademark infringement and false designation of origin and unfair competition in violation of the

Lanham Act, 15 U.S.C. §§ 1114 and 1125(a), cybersquatting in violation of the Anticybersquatting

Consumer Protection Act (“ACPA”), 15 U.S.C. § 1125(d)(1)(a), and Maryland common law

claims of trademark infringement and unfair competition. (ECF No. 1). NextHome offers “real

                                               1
          Case 1:20-cv-01210-CCB Document 20 Filed 04/12/21 Page 2 of 17



estate brokerage and mortgage brokerage services, and owns Federal Trademark Registration No.

2,192,807 for the “NEXTHOME®” trademark (“NEXTHOME Trademark”). Id. at ¶¶ 10; 13.

The NEXTHOME Trademark was registered with the U.S. Patent and Trademark Office

(“USPTO”) on September 29, 1998, and has been in “constant interstate use” since that time. Id.

at ¶¶ 13; 16. The NEXTHOME Trademark is “strong,” “inherently distinctive,” and “represents

the exceedingly valuable goodwill of NextHome.” Id. at ¶ 17.

        Defendant Jenkins created Defendant NXT Home LLC, a limited liability corporation, with

its principal place of business in Crofton, Maryland, on August 18, 2018. (ECF No. 1 at ¶¶ 8; 19;

27). Defendants are also in the “mortgage brokerage and lending services,” and “real estate

marketing” industries. Id. at ¶¶ 20; 27. To promote their services, Defendants established websites

with domain names including www.nxthomemortgage.com and www.nexthomesolutions.com. Id.

at ¶¶ 20; 28. On December 5, 2019, NextHome sent a letter to Defendant Jenkins “demanding that

he cease infringing” the NEXTHOME Trademark. Id. at ¶ 23. Less than two weeks later, and

without responding to NextHome’s letter, Defendant Jenkins filed an application (No. 88/728587)

with the USPTO to register a trademark for “NXT HOME MORTGAGE” for “mortgage

brokerage; mortgage lending.”1 Id. at ¶ 24. Notwithstanding NextHome’s “demands to cease and

desist all infringing activities,” Defendants refused, and “continue to market, promote, provide,

and sell” services similar to that which NextHome offers its customers. Id. at ¶¶ 31–33. At no

point did NextHome authorize or license Defendants’ actions. Id. at ¶ 29.

        Service of process was effected on Defendants on May 1, 2020. (ECF Nos. 8; 9).

Defendants did not file an answer or responsive pleading within the requisite time period. Upon



1
  At the time of Plaintiff’s Complaint, Defendant Jenkins’ USPTO application remained pending. (ECF No. 1 at ¶
25). A USPTO Office Action rejected the application on March 18, 2020 because it is likely to cause confusion with
the NEXTHOME Trademark. Id.

                                                        2
         Case 1:20-cv-01210-CCB Document 20 Filed 04/12/21 Page 3 of 17



Plaintiff’s Motion for Entry of Default against Defendants (ECF No. 11), the Clerk entered

judgment in Plaintiff’s favor on July 6, 2020. (ECF No. 14). Plaintiff then filed its Motion for

Default Judgment on September 11, 2020, seeking various forms of relief, including (1) a

permanent injunction; (2) an order requiring Defendants to transfer to NextHome any domain

names incorporating the NEXTHOME Trademark; (3) an order directing Defendants to withdraw

USPTO Application No. 88/728587; (4) an order directing Defendants to provide NextHome with

a report of its gross sales from January 2018 to present and to appear for a hearing on an accounting

of Defendants’ profits earned in conjunction with the NEXTHOME Trademark or confusingly

similar trademarks; (5) treble damages for deliberate and willful trademark infringement and false

designation of origin; (6) costs and attorneys’ fees, with pre- and post-judgment interest; and (7)

an order requiring Defendants to destroy all materials bearing the NextHome Trademark or

confusingly similar trademarks. (ECF No. 17).

II.    STANDARD FOR ENTRY OF DEFAULT JUDGMENT

       Federal Rule of Civil Procedure 55 governs entries of default and default judgments. Rule

55(a) requires that “[w]hen a party against whom a judgment for affirmative relief is sought has

failed to plead or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk

must enter the party’s default.” Where a plaintiff’s claim is not “sum certain” or a “sum that can

be made certain by computation,” the plaintiff “must apply to the court for default judgment” under

Rule 55(b)(2). Fed. R. Civ. P. 55(b)(1)–(2).

       In determining whether to award a default judgment, the Court accepts as true the

wellpleaded factual allegations in the Complaint as to liability. Entrepreneur Media, Inc. v. JMD

Entm’t Grp., LLC, 958 F. Supp. 2d 588, 593 (D. Md. 2013) (citing Ryan v. Homecomings Fin.

Network, 253 F.3d 778, 780 (4th Cir. 2001)). Nonetheless, the Court must consider whether the



                                                 3
         Case 1:20-cv-01210-CCB Document 20 Filed 04/12/21 Page 4 of 17



unchallenged facts constitute a legitimate cause of action because a party in default does not admit

mere conclusions of law. United States v. Redden, No. 09-cv-2688-WDQ, 2010 WL 2651607, at

*2 (D. Md. June 30, 2012) (citing Ryan, 253 F.3d at 790). Although the Fourth Circuit has a

“strong policy that cases be decided on the merits,” United States v. Shaffer Equip. Co., 11 F.3d

450, 453 (4th Cir. 1993), default judgment “is appropriate when the adversary process has been

halted because of an essentially unresponsive party.” S.E.C. v. Lawbaugh, 359 F. Supp. 2d 418,

421 (D. Md. 2005).

       If the Court determines that liability is established, the Court must then determine the

appropriate amount of damages or other relief. CGI Fin., Inc., v. Johnson, No. 12-cv-1985-ELH,

2013 WL 1192353, at *1 (D. Md. Mar. 21, 2013). In this regard, “[a] default judgment must not

differ in kind from, or exceed in amount, what is demanded in the pleadings.” Fed. R. Civ. P.

54(c). The Court does not accept factual allegations regarding damages as true, but rather must

make an independent determination regarding such allegations. Entrepreneur Media, Inc., 958 F.

Supp. 2d at 593. A plaintiff’s assertion of a sum in a complaint does not make the sum “certain”

unless the plaintiff claims liquidated damages; otherwise, the complaint must be supported by

affidavit or documentary evidence. Redden, 2010 WL 2651607, at *2. Rule 55(b)(2) provides

that “the court may conduct hearings or make referrals . . . when, to enter or effectuate judgment,

it needs to . . . determine the amount of damages.” The Court is not required to conduct an

evidentiary hearing to determine damages; it may rely on affidavits or documentary evidence in

the record to determine the appropriate sum. See, e.g., Mongue v. Portofino Ristorante, 751 F.

Supp. 2d 789, 795 (D. Md. 2010) (collecting cases).




                                                 4
          Case 1:20-cv-01210-CCB Document 20 Filed 04/12/21 Page 5 of 17



III.     ANALYSIS

A.       Liability

1.       Trademark Infringement and False Designation of Origin/Unfair Competition2

         To state a claim for federal trademark infringement, a plaintiff must prove that (1) it owns

a valid mark; (2) the defendant used the mark “in commerce,” and without the plaintiff’s

authorization; (3) the defendant used the mark or imitation thereof “in connection with the sale,

offering for sale, distribution, or advertising of goods or services; and (4) the defendant’s use of

the mark is likely to confuse consumers. Rosetta Stone Ltd. v. Google, Inc., 676 F.3d 144, 152

(4th Cir. 2012) (quoting 15 U.S.C. § 1114(1)(a)); see also People for the Ethical Treatment of

Animals v. Doughney, 263 F.3d 359, 364 (4th Cir. 2001) (quoting 15 U.S.C. §§ 1114, 1125(a)).

         NextHome has sufficiently demonstrated that it owns a valid trademark: the NEXTHOME

Trademark. Registration of a trademark with the USPTO provides the registrant with prima facie

evidence of the validity of the mark, the registrant’s ownership, and the registrant’s exclusive right

to use the mark. U.S. Search, LLC v. U.S. Search.com Inc., 300 F.3d 517, 524 (4th Cir. 2002)

(citing America Online, Inc. v. AT&T Corp., 243 F.3d 812, 816 (4th Cir. 2001)).                                   The

NEXTHOME Trademark bearing Registration No. 2,192,807, is registered to Next Home, Inc., as

of September 29, 1998. (ECF No. 17-2 at 82–83). Moreover, the NEXTHOME Trademark is

incontestable under 15 U.S.C. § 1065—that is, the “mark has been in continuous use for five

consecutive years subsequent to the date of such registration and is still in use in commerce”—

because NextHome has made constant interstate use of the mark since September 1997. (ECF

Nos. 17-1 at 5; 17-3 at 2).



2
  The analysis for claims of false designation or origin/unfair competition is principally the same as the analysis for
trademark infringement. Entrepreneur Media, Inc., 958 F. Supp. 2d at 594 (citing Lone Star Steakhouse & Saloon,
Inc. v. Alpha of Va. Inc., 43 F.3d 922, 930 (4th Cir. 1995)).

                                                          5
         Case 1:20-cv-01210-CCB Document 20 Filed 04/12/21 Page 6 of 17



       NextHome also satisfactorily asserts that Defendants used the confusingly similar NXT

HOME MORTGAGE mark “in commerce,” “in connection with the sale, offering for sale,

distribution, or advertising of goods or services,” and without authorization. Rosetta Stone Ltd.,

676 F.3d at 152 (citing 15 U.S.C. § 1114(1)(a)); (ECF No. 17-1 at 6). Exhibit A, attached to

Plaintiff’s Complaint, shows the NXT HOME MORTGAGE mark displayed on Defendants’

website in furtherance of Defendants’ “mortgage brokerage [and] mortgage lending” services.

(ECF No. 1-1; see also ECF No. 17-2 at 60–72 (same)). Additionally, Defendants use the mark

in the domain name of their website: nxthomemortgage.com. (ECF No. 17-1 at 6). Indeed,

Defendants’ own application to the USPTO asserts that the NXT HOME MORTGAGE mark was

used in commerce as early as June 2018. (ECF No. 17-2 at 12).

       To the fourth prong of the analysis, Defendants’ use of the NXT HOME MORTGAGE

mark is likely to confuse consumers. On this point, to determine the likelihood of confusion, the

Court looks to several non-exhaustive factors:

       (1) the strength or distinctiveness of the plaintiff’s mark; (2) the similarity of the
       two marks; (3) the similarity of the goods or services the marks identify; (4) the
       similarity of the facilities the two parties use in their businesses; (5) the similarity
       of the advertising used by the two parties; (6) the defendant’s intent; and (7) actual
       confusion.

Louis Vuitton Malletier S.A. v. Haute Diggity Dog, LLC, 507 F.3d 252, 259 (4th Cir. 2007) (“Louis

Vuitton”) (citing Pizzeria Uno Corp. v. Temple, 747 F.2d 1522, 1572 (4th Cir. 1984)). These

factors “are not always weighted equally, and not all factors are relevant in every case.” Louis

Vuitton, 507 F.3d at 260. Instead of “indulg[ing] in a prolonged and minute comparison of the

conflicting marks . . . ,” courts “look to how the two parties actually use their marks in the

marketplace to determine whether the defendant’s use is likely to cause confusion.” CareFirst of

Maryland, Inc. v. First Care, P.C., 434 F.3d 263, 267 (4th Cir. 2006) (citations omitted).



                                                  6
          Case 1:20-cv-01210-CCB Document 20 Filed 04/12/21 Page 7 of 17



         Here, NextHome satisfies the likelihood-of-confusion test. NextHome asserts that its mark

is strong and inherently distinctive. (ECF No. 1 at ¶ 17). The NEXTHOME Trademark has been

in use for over twenty years in more than 448 franchised locations throughout the United States,

including nine Maryland locations. (ECF No. 17-1 at 2). Defendants have almost entirely

incorporated the NEXTHOME Trademark into their own NXT HOME MORTGAGE mark. Total

incorporation of this sort indicates similarity between the marks. Additionally, the similarity of

services between NextHome and Defendants suggests that the marks are likely to be confused;

both offer “mortgage brokerage services.” Id. at 6. Beyond this factored test, the Supreme Court

has made clear that the same likelihood of confusion analysis applies for purposes of infringement

as it does for purposes of registration. See B&B Hardware, Inc. v. Hargis Indus., Inc., 575 U.S.

138, 154–55 (2015). Therefore, this Court credits the USPTO’s Office Action dated March 18,

2020, in which Defendants’ NXT HOME MORTGAGE “applied-for mark [was] refused because

of a likelihood of confusion with” the NEXTHOME Trademark. (ECF No. 17-2 at 15). The Office

Action clarifies in even greater detail the similarity of the marks and relatedness of the services

causing the USPTO to refuse Defendants’ applied-for mark because of the likelihood of confusion.

Id. at 15–17. This Court agrees.

         Accordingly, because I would conclude that NextHome adequately alleged (and proved by

affidavit and evidence submitted to the Court) trademark infringement and false designation of

origin/unfair competition, I recommend that Plaintiff’s Motion for Default Judgment be granted

as to Counts I, II and V of Plaintiff’s Complaint.3



3
  Count V sounds in state common law trademark infringement and unfair competition. “Under the common law of
Maryland, the applicable test for unfair competition is the same likelihood of confusion test applied under the Lanham
Act.” Putt-Putt, LLC v. 416 Constant Friendship, LLC, 936 F. Supp. 2d 648, 659 (D. Md. 2013) (citing Scotch Whisky
Ass’n v. Majestic Distilling Co., 958 F.2d 594, 597 (4th Cir. 1992)). Therefore, because NextHome has demonstrated
a likelihood of confusion under the Lanham Act, the Court recommends default judgment be granted as to the state
common law claims of trademark infringement and unfair competition as well.

                                                          7
         Case 1:20-cv-01210-CCB Document 20 Filed 04/12/21 Page 8 of 17



       Count IV of Plaintiff’s Complaint seeks an order directing Defendants to withdraw, with

prejudice, their infringing trademark application of “NXT HOME MORTGAGE.” (ECF Nos. 1

at 9–10; 17-1 at 10). Federal courts, in addition to their power to grant injunctive relief, are

empowered “to prevent the violation of any right of the registrant of a mark registered in the Patent

and Trademark Office or to prevent a violation” under § 1125(a)–(c). See 15 U.S.C. § 1116(a)

(emphasis added). To prevent such violations, a court may direct a trademark applicant to

withdraw an application. See Sevex North America Inc. v. Ragland, 2007 WL 9702302, at *6

(N.D. Ga. Mar. 16, 2007) (collecting cases). Here, Defendants—after receiving NextHome’s cease

and desist letter—filed a trademark application for NXT HOME MORTGAGE (Application No.

88/728587). While the application was rejected by the USPTO, to protect the NEXTHOME

Trademark, and prevent further violation of the rights arising thereunder, I recommend that

Plaintiff’s Motion for Default Judgment be granted as to Count IV of Plaintiff’s Complaint.

2.     Cybersquatting

       “Cybersquatting is the practice of registering ‘well-known brand names as Internet domain

names’ in order to force the rightful owners of the marks ‘to pay for the right to engage in electronic

commerce under their own brand name.’” Zinner v. Olenych, 108 F. Supp. 3d 369, 378 (E.D. Va.

2015) (citing Virtual Works, Inc. v. Volkswagen of Am., Inc., 238 F.3d 264, 267 (4th Cir. 2001)).

Under the ACPA, a plaintiff must prove that “(1) Defendants registered, trafficked in, or used a

domain name; (2) that was identical or confusingly similar to a mark owned by Plaintiff; (3) that

such mark was distinctive at the time Defendants registered the domain name; and (4) Defendants

did so with a bad faith intent to profit from such mark.” Zinner, 108 F. Supp. 3d at 379 (citing

Lamparello v. Falwell, 420 F.3d 309, 318 (4th Cir. 2005); see also 15 U.S.C. § 1125(d)(1)(A).




                                                  8
        Case 1:20-cv-01210-CCB Document 20 Filed 04/12/21 Page 9 of 17



NextHome has demonstrated the requisite bad faith intent to profit from the NEXTHOME

Trademark.

       In considering whether Defendants’ acts rise to the level of “bad faith intent to profit,” the

ACPA provides nine factors for consideration:

       (I) the trademark or other intellectual property rights of the person, if any, in the
       domain name;

       (II) the extent to which the domain name consists of the legal name of the person
       or a name that is otherwise commonly used to identify that person;

       (III) the person’s prior use, if any, of the domain name in connection with the bona
       fide offering of any goods or services;

       (IV) the person’s bona fide noncommercial or fair use of the mark in a site
       accessible under the domain name;

       (V) the person’s intent to divert consumers from the mark owner’s online location
       to a site accessible under the domain name that could harm the goodwill represented
       by the mark, either for commercial gain or with the intent to tarnish or disparage
       the mark, by creating a likelihood of confusion as to the source, sponsorship,
       affiliation, or endorsement of the site;

       (VI) the person’s offer to transfer, sell, or otherwise assign the domain name to the
       mark owner or any third party for financial gain without having used, or having an
       intent to use, the domain name in the bona fide offering of any goods or services,
       or the person’s prior conduct indicating a pattern of such conduct;

       (VII) the person’s provision of material and misleading false contact information
       when applying for the registration of the domain name, the person’s intentional
       failure to maintain accurate contact information, or the person’s prior conduct
       indicating a pattern of such conduct;

       (VIII) the person’s registration or acquisition of multiple domain names which the
       person knows are identical or confusingly similar to marks of others that are
       distinctive at the time of registration of such domain names, or dilutive of famous
       marks of others that are famous at the time of registration of such domain names,
       without regard to the goods or services of the parties; and

       (IX) the extent to which the mark incorporated in the person’s domain name
       registration is or is not distinctive and famous within the meaning of subsection (c)
       of this section.



                                                 9
        Case 1:20-cv-01210-CCB Document 20 Filed 04/12/21 Page 10 of 17



15 U.S.C. § 1125(d)(1)(B)(i). Applying this test, “[t]he first four factors suggest circumstances

tending to indicate an absence of bad faith intent to profit from the goodwill of the mark, the next

four tend to indicate that such bad faith does exist and the last factor points in either direction,

depending on the degree of distinctiveness and fame of the mark.” Gioconda Law Grp. PLLC v.

Kenzie, 941 F. Supp. 2d 424, 432 (S.D.N.Y. 2013) (quoting 4 J. Thomas McCarthy, McCarthy on

Trademarks and Unfair Competition § 25:78 (4th ed. 2003)).

       While the above factors are a helpful guide; courts are not limited to them, and not every

factor must be considered. See Applause Prod. Grp. v. Showtime Events Inc., Civ. No. GJH-16-

1463, 2017 WL 1906588, at *5 (D. Md. May 4, 2017) (“Applause”) (“[N]ot every factor must be

considered, as these factors are ‘intended to serve as a guide while the court carefully considers

whether the conduct at issue is motivated by a bad faith intent to profit.’”) (quoting Wagner v.

lindawagner.com, 202 F. Supp. 3d 574, 582 (E.D. Va. 2016), aff’d, No. 16-2053, 2017 WL

1019059 (4th Cir. Mar 15, 2017). Instead, courts in this Circuit “view the totality of the

circumstances in making the bad faith determination.” Newport News Holdings Corp. v. Virtual

City Vision, Inc., 650 F.3d 423, 435 (4th Cir. 2011) (quoting Virtual Works, Inc., 238 F.3d at 270).

       Various facts alleged in Plaintiff’s Complaint support factors that indicate the absence of

bad faith. Defendants’ domain—www.nxthomemortgage.com—is consistent with Defendants’

“doing business as” name—“NXT HOME MORTGAGE.” (ECF No. 1 at ¶¶ 19–20). Such facts

tend to establish factor two because the domain name wholly incorporates Defendants’ legal name.

Plaintiff also attached screen captures of Defendants’ website bearing the NXT HOME

MORTGAGE mark. (ECF No. 1-1). The website offers various online “tools” such as a “Home

Purchase Qualifier,” “Refinance Rate Checker,” “refinance analysis request,” and “30-Year Fixed

Rate Mortgage Qualifier,” and explanatory information related to these services. Id. at 4–13. This



                                                10
         Case 1:20-cv-01210-CCB Document 20 Filed 04/12/21 Page 11 of 17



information tends to support the existence of factor three because it appears Defendants used the

domain in connection with the bona fide offering of mortgage brokerage services. In all, this Court

finds the existence of factors two and three weigh against a finding of cybersquatting.

        Plaintiff points to factor five—“the person’s intent to divert consumers from the mark

owner’s online location”—and factor eight—“the person’s registration or acquisition of multiple

domain names”—to demonstrate that cybersqatting occurred in the instant case. (ECF No. 17-1

at 7–8).     To factor five, Defendants registered domain names wholly incorporating the

NEXTHOME Trademark (www.nexthomesolutions.com), to divert customers and promote the

same services as offered by NextHome. (ECF No. 1 at ¶ 28; ECF No. 17-1 at 8). To factor eight,

the Plaintiff (and by extension, the Court) is aware of at least one other confusingly similar domain

names registered by Defendants: www.nxthomemortgage.com.4 (ECF No. 1 at ¶ 20; 28; ECF No.

17-1 at 8). Beyond the domain names of which Plaintiff is aware, Plaintiff also represents that

Defendants “bought up as many [domain names] as he could think of and is sitting on them.” (ECF

No. 17-3 at 3; 6). This Court agrees with Plaintiff that factors five and eight weigh in favor of a

finding of cybersquatting.

        In addition to the enumerated factors contained in § 1125, “the Court’s inquiry in a[n]

ACPA case must be guided by an overall evaluation of how closely the defendant’s conduct falls

into the ‘ACPA’s heartland.’” Applause, 2017 WL 1906588, at *6 (D. Md. May 4, 2017) (quoting

Gioconda Law Grp. PLLC, 941 F. Supp. 2d at 433). More specifically, Gioconda discusses two

principal examples of bad faith behaviors that the ACPA seeks to combat:

        where a defendant “purchases a domain name very similar to the trademark and
        then offers to sell the name to the trademark owner at an extortionate price,” and
        where a defendant “intend[s] to profit by diverting customers from the website of


4
  Plaintiff asserts that Defendants also registered www.nxthomeloans.com; however, such is not alleged in the
complaint, and, where mentioned in the Motion for Default Judgment, is not supported by affidavit or other evidence.

                                                        11
        Case 1:20-cv-01210-CCB Document 20 Filed 04/12/21 Page 12 of 17



       the trademark owner to the defendant’s own website, where those consumers would
       purchase the defendant’s products or services instead of the trademark owner’s.

Id. (quoting Gioconda Law Grp. PLLC, 941 F. Supp. 2d at 434).

       There is no evidence that Defendants obtained the domain names at issue to then sell them

to NextHome at an extortionate price. If anything, Defendants’ representation to NextHome—i.e.,

that Defendants “will not release the domain name [nexthomesolutions.com] he said because he

bought up as many as he could think of and is sitting on them”—demonstrates Defendants’ intent

not to sell the domain names. (ECF No. 17-3 at 6). Such behavior, while potentially done in bad

faith, does not rise to the level of bad faith intent to profit under the ACPA. See S. Grouts &

Mortars, Inc. v. 3M Co., 575 F.3d 1235, 1246–47 (11th Cir. 2009) (relying on the ACPA’s Senate

Report, which “says nothing about those who hold onto a domain name to prevent a competitor

from using it,” in determining that bad faith alone is not enough; the same must be accompanied

by an intent to profit). On the other hand, however, the evidence before the Court shows that

Defendants’ actions fall into the second classic example of cybersquatting. The Court concludes

that by incorporating the NEXTHOME Trademark and similarly confusing phrases into its domain

names, Defendants possessed a bad faith intent to profit by diverting customers from NextHome’s

website (as owner of the NEXTHOME Trademark) to the Defendants’ own website, where those

consumers would purchase the Defendants’ services over NextHome’s.

       Therefore, I recommend that Plaintiff’s Motion for Default Judgment be granted as to

Count III.

B.     Relief Requested by NextHome

1.     Injunctive Relief
       The Lanham Act empowers a court to grant injunctive relief “to prevent the violation of

any right of the registrant of a mark registered in the Patent and Trademark Office or to prevent a


                                                12
        Case 1:20-cv-01210-CCB Document 20 Filed 04/12/21 Page 13 of 17



violation under [§ 1125(a)].” 15 U.S.C. § 1116(a). For a permanent injunction to properly issue,

the plaintiff must demonstrate the following: “(1) it has suffered an irreparable injury; (2) remedies

available at law are inadequate; (3) the balance of the hardships favors the party seeking the

injunction; and (4) the public interest would not be disserved by the injunction.” PBM Prods.,

LLC v. Mead Johnson & Co., 639 F.3d 111, 126 (4th Cir. 2011) (citing eBay, Inc. MercExchange,

547 U.S. 388, 391 (2006)). Because Plaintiff has satisfactorily shown the existence of these

factors, this Court recommends that a permanent injunction is appropriate.

       First, NextHome has suffered an irreparable injury. The Fourth Circuit has made clear that

“irreparable injury regularly follows from trademark infringement.” Lone Star Steakhouse &

Saloon, Inc. v. Alpha of Va. Inc., 43 F.3d 922, 939 (4th Cir. 1995) (citation omitted). In addition,

“damage to a business’s reputation and goodwill ‘may fairly be characterized as irreparable in

nature.’” Entrepreneur Media, Inc., 958 F. Supp. 2d at 596 (quoting Innovative Value Corp. v.

Bluestone Fin., LLC, No. DKC 2009–0111, 2009 WL 3348231, at *3 (D. Md. Oct. 15, 2009)

(internal quotations omitted)). NextHome asserts that Defendants attempted to “trade upon

[NextHome’s] goodwill and reputation.” (ECF No. 17-1 at 9). As such, and given the findings

above, the Court concludes NextHome has suffered an irreparable injury.

       Second, other remedies available at law, such as monetary damages, are inadequate to

compensate NextHome’s injuries. This element is established by Defendants’ refusal to participate

in this litigation; a threat of continuing infringement remains. See Entrepreneur Media, Inc., 958

F. Supp. 2d at 596; Legacy Inv. and Mgmt., LLC v. Susquehanna Bank, Civ. No. WDQ-12-2877,

2014 WL 836077, at *4 (D. Md. Feb. 28, 2014). Third, Defendants’ trademark infringement in

violation of the Lanham Act tips the balance of hardship in favor of NextHome. Fourth, and

finally, “the public interest would not be disserved by a permanent injunction, as there is greater



                                                 13
        Case 1:20-cv-01210-CCB Document 20 Filed 04/12/21 Page 14 of 17



public benefit in securing the integrity of [NextHome’s] mark than in allowing Defendant to

continue to use the mark in violation of [NextHome’s] rights.” Innovative Value Corp., 2009 WL

3348231, at *3 (D. Md. Oct. 15, 2009).

       Therefore, as more particularly described in the accompanying order, this Court

recommends that Defendants are permanently enjoined from the following:

       (1) Using the NEXTHOME Trademark or any confusingly similar phrases,
       trademarks, or trade names, including “NXT HOME MORTGAGE,” “NEXT
       HOME SOLUTIONS,” “NXT HOME LLC,” and “Nxthomelending,” in
       connection with the advertising promotion, provision, and marketing or
       Defendants’ services, including as incorporated in domain names, social media
       accounts, social media group titles, and other online platforms;

       (2) Representing by words or conduct that Defendants or their services are
       authorized, sponsored, endorsed, or otherwise connected with NextHome;

       (3) Marketing and providing any goods or services that bear the NEXTHOME
       Trademark or confusingly similar trademarks, such as “NXT HOME
       MORTGAGE,” or “NEXT HOME SOLUTIONS,” including but not limited to
       displaying promotional and marketing materials on outlets such as websites, social
       media platforms, and other sources available over the internet; and

       (4) Filing or pursuing with any governmental entity, including the United States
       Patent and Trademark Office, an application or request to register a business name,
       d/b/a, or trademark that includes the NEXTHOME Trademark or confusingly
       similar phrases.

       (5) Engaging in any other conduct which causes or is likely to cause confusion,
       mistake, deception, or misunderstanding as to the source, affiliation, connection, or
       association of the services offered by Defendants, including but not limited to any
       infringement of the NEXTHOME Trademark.

2.     Damages
       Under the Lanham Act, a plaintiff who properly establishes a violation “shall be

entitled . . . to recover (1) defendant’s profits, (2) any damages sustained by the plaintiff, and (3)




                                                 14
         Case 1:20-cv-01210-CCB Document 20 Filed 04/12/21 Page 15 of 17



the costs of the action.”         15 U.S.C. § 1117(a).          Here, NextHome seeks an accounting of

Defendants’ profits, costs, and attorneys’ fees.5 The Court will address each in turn.

        For a plaintiff to obtain an accounting of defendants’ profits, the plaintiff must show that

defendant acted in bad faith. Sterling Acceptance Corp. v. Tommark, Inc., 227 F. Supp. 2d 454,

466 (D. Md. 2002) (citation omitted). A finding of bad faith requires that the “defendant acted

with ‘wilful deception’ or ‘with the deliberate intent to cause confusion, mistake or to deceive

purchasers.’” Id. (citation omitted). Here, Defendants’ lack of participation in the litigation

prevents a determination of actual damages. Nevertheless, “[t]he unavailability of actual damages

as a remedy does not preclude a plaintiff from recovering an accounting of the defendant’s profits.”

Taking into account NextHome’s assertions that Defendants’ use of the NXT HOME

MORTGAGE mark and NXT HOME mark has been “willful, deliberate, unfair, false, [and]

deceptive,” the evidence presented in support of NextHome’s Motion, and the findings above, the

Court recommends granting NextHome an accounting of Defendants’ profits Id. (citation omitted).

        As it pertains to costs, the Federal Rules provide that “[u]nless a federal statute, these rules,

or a court order provides otherwise, costs . . . should be allowed to the prevailing party.” Fed. R.

Civ. P. 54(d)(1). Indeed, the Lanham Act enables a successful plaintiff to recover costs. See 15

U.S.C. § 1117(a). In “exceptional cases,” the Court may also award reasonable attorneys’ fees.

This Court agrees with NextHome that the instant case qualifies as an “exceptional” one. See

Taylor Made Golf Co. v. Carsten Sports, Ltd., 175 F.R.D. 658, 663 (S.D. Cal. 1997) (reasoning



5
  While NextHome’s Complaint seeks damages, its Motion for Default Judgment does not. Instead, NextHome’s
Motion for Default Judgment simply seeks treble damages pursuant to 15 U.S.C. § 1117(a). (ECF No. 17-1 at 9). The
Court recommends deferring a decision on both damages and treble damages until after an accounting of Defendants’
profits and Plaintiff’s actual damages can be determined. To award treble damages before determining that there even
exist damages, and said damages are not assuaged by the injunctive relief awarded today, would be premature. See
Synergistic Intern., LLC v. Korman, 470 F.3d 162, 175–76 (4th Cir. 2006) (noting several factors for consideration in
determining whether a damages award is appropriate, including “whether sales have been diverted,” and “the adequacy
of other remedies”).

                                                        15
        Case 1:20-cv-01210-CCB Document 20 Filed 04/12/21 Page 16 of 17



that “a case may be considered ‘exceptional’ where the defendant disregards the proceedings and

does not appear”) (citation omitted). Therefore, as the prevailing party, this Court recommends

that NextHome may recover costs and fees in an amount to be determined after the same can be

accurately and readily determined—i.e., once the aforementioned accounting of Defendants’

profits is complete—and requested in accordance with Federal Rule of Civil Procedure 54(d) and

Local Rule 109.

IV.    CONCLUSION

       In sum, I recommend that:

       1.      The Court GRANT Plaintiff’s Motion for Default Judgment (ECF No. 17) as to

Counts I, II, III, IV and V.

       2.      The Court enjoin Defendants from the following:

               Using the NEXTHOME Trademark or any confusingly similar phrases,
               trademarks, or trade names, including “NXT HOME MORTGAGE,”
               “NEXT HOME SOLUTIONS,” “NXT HOME LLC,” and
               “Nxthomelending,” in connection with the advertising promotion,
               provision, and marketing or Defendants’ services, including as incorporated
               in domain names, social media accounts, social media group titles, and other
               online platforms;

               Representing by words or conduct that Defendants or their services are
               authorized, sponsored, endorsed, or otherwise connected with NextHome;

               Marketing and providing any goods or services that bear the NEXTHOME
               Trademark or confusingly similar trademarks, such as “NXT HOME
               MORTGAGE,” or “NEXT HOME SOLUTIONS,” including but not
               limited to displaying promotional and marketing materials on outlets such
               as websites, social media platforms, and other sources available over the
               internet; and

               Filing or pursuing with any governmental entity, including the United States
               Patent and Trademark Office, an application or request to register a business
               name, d/b/a, or trademark that includes the NEXTHOME Trademark or
               confusingly similar phrases.




                                                16
       Case 1:20-cv-01210-CCB Document 20 Filed 04/12/21 Page 17 of 17



              Engaging in any other conduct which causes or is likely to cause confusion,
              mistake, deception, or misunderstanding as to the source, affiliation,
              connection, or association of the services offered by Defendants, including
              but not limited to any infringement of the NEXTHOME Trademark.

       3.     The Court order Defendants to withdraw with prejudice their USPTO
       application (Application No. 88/728587) seeking to register NXT HOME
       MORTGAGE.

       4.     The Court, pursuant to 15 U.S.C. § 1118, order Defendants to destroy all
       materials bearing the NEXTHOME Trademark or confusingly similar trademarks,
       such as “NXT HOME MORTGAGE.”

       4.      The Court, pursuant to 15 U.S.C. § 1125(d)(1)(C), order Defendants to
       forefeit or transfer to NextHome any domain name incorporating the NEXTHOME
       Trademark or the phrase NXT HOME MORTGAGE.

       5.     The Court issue an order directing Defendants to provide a report of its
       monthly gross sales from January 2018 to present, and, if necessary, conduct a
       hearing on an accounting of Defendants’ profits during that period.

       6.    The Court defer its determination on the Plaintiff’s request for treble
       damages.

       7.     The Court, pursuant to Federal Rule of Civil Procedure 54(d) and Local
       Rule 109, award Plaintiff costs and reasonable attorneys’ fees as determined once
       this matter is concluded.

       I also direct the Clerk to mail a copy of this Report and Recommendation to Defendants at

the address(es) listed on Plaintiff’s Complaint (ECF No. 1). Any objections to this Report and

Recommendation must be served and filed within fourteen (14) days, pursuant to Fed. R. Civ. P.

72(b) and Local Rule 301.5.b.




                                               ____________/s/____________
Dated: April 12, 2021                          J. Mark Coulson
                                               United States Magistrate Judge




                                              17
